DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior art rejection of the claims (5/5/22) is hereby withdrawn in light of amendments incorporating object-to allowable subject matter 

Allowable Subject Matter
Claims 1, 4, 5, 7, 8, 11-13 and 15 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 5, 8 and 13 including creating a 3D model of facial movements of a user from the video portion of an audio/video recording, extracting a mouth area of the user from the 3D model, isolating mouth movements of the mouth area, a second step of extracting lip coordinates from the mouth movements, storing the lip coordinates in a first matrix, storing mel-frequency cepstral coefficients in a second matrix, applying a speech-to-text engine to the audio portion of the audio/video recording and storing the resulting syllables in a text file, identifying the vocal commands of the user based on the first matrix, the second matrix and the text file where the creating, extracting, isolating, second extracting and identifying steps are performed by a neural network consisting of fully connected layers, each of the connected layers representing a pre-trained syllable and every neuron representing corresponding lip coordinates, the neural network comparing each neuron with the stored lip coordinates in order to identify the syllable associated with the layer having the most neurons corresponding to the stored lip coordinates, as well as applying a bilateral filter to the isolated mouth movements of the mouth and extracting lip coordinates from the filtered mouth movements until the extracted lip coordinates from the mouth movements correspond to reference lip coordinates from a reference lip coordinates data set within a predetermined confidence level.
         Cao (US PGPUB 2019/0130628 A1) discloses a joint automatic audio visual driven facial animation system including a) obtaining an audio/video recording of a user issuing vocal commands, extracting video features from the audio/video recording, creating a 3D model of facial movements of the user from the video portion of the audio/video recording, extracting a mouth area of the user from the 3D model, isolating mouth movements of the mouth area, extracting lip coordinates from the mouth movements, extracting audio features from the audio/video recording, extracting mel-frequency cepstral coefficients from the audio portion of the audio/video recording and applying a speech-to-text engine to the audio portion of the audio/video recording  
         Chaudhuri (US PGPUB 2020/0117887 A1) discloses performing speaking classification using audio-visual data by utilizing a recurrent neural network to generate a prediction for whether the given person is speaking including further steps of storing lip coordinates in a first matrix, storing mel-frequency cepstral coefficients in a second matrix, storing the resulting syllables in a text file and identifying the vocal commands of the user based on the first matrix, the second matrix and the text file
          Yasui (“Multimodal Speech Recognition Using Mouth Images from Depth Camera”) discloses the use of deep learning as an effective tool in multimodal speech recognition using facial frontal images and tracking facial landmarks.
          Thein (“Features Point Extraction Based on Lip Movement for Lip Reading System”) discloses an image processing technique for human lip recognition capable of detecting and analyzing the shape of the human lip and in detecting whether the human is talking, including the use of median filtering in reducing noise effect and unwanted information in an extracted mouth region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658